UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7654


MORTON R. SETLIFF,

                  Plaintiff – Appellant,

             v.

VA. PAROLE BOARD, Va DOC Parole Board; GOV. TIM KAINE, Va.
Governor,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:08-cv-00310-MSD-JEB)


Submitted:    January 13, 2009               Decided:   January 16, 2009


Before WILLIAMS,     Chief   Judge,   and   TRAXLER   and   KING,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Morton R. Setliff, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Morton R. Setliff appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                      We

have     reviewed   the   record      and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Setliff v. Va. Parole Bd., No. 2:08-cv-00310-MSD-JEB

(E.D. Va. filed Aug. 4, 2008; entered Aug. 5, 2008).                   We deny

Setliff’s motion for appointment of counsel.                 We dispense with

oral   argument     because    the    facts    and   legal    contentions    are

adequately    presented   in    the    materials     before    the   court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                        2